Citation Nr: 9917922	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a post traumatic 
low back pain syndrome with spinal stenosis and degenerative 
disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1995 from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disability is currently 
characterized by moderate limitation of motion; possible 
bilateral S1 root impingement, but no evidence of muscle 
denervation of S1 innervated muscles; 3+ ankle reflexes; and 
subjective complaints of severe radicular pain.  


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 40 
percent, for post traumatic low back pain syndrome with 
spinal stenosis and degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a Diagnostic Codes 5292, 
5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for low back syndrome was granted via a 
rating decision of June 1970.  An evaluation of 
noncompensable was assigned.  The rating was increased to 10 
percent by a rating decision of October 1980.  It was 
increased again, to 20 percent by a rating decision of 
December 1981.  The disability was characterized as 
lumbosacral strain.  In September 1997 the veteran's 
disability was again reclassified, this time to include 
degenerative joint disease and spinal stenosis.  The 
disability evaluation was increased to 40 percent as of April 
13, 1995, the date of the veteran's most recent claim for an 
increased rating.

A review of the pertinent medical evidence of record shows 
the veteran undergoing VA magnetic resonance imaging (MRI) 
and X-ray examination in April 1995.  X-ray examination 
showed L5-S1 degenerative disc disease with vacuum disc 
phenomenon, minimal L4-L5 disc space narrowing, as well as 
osteophyte formation involving L2, and T11-12 levels.

MRI examination showed mild disc bulging at L2-L3, with 
probable facet hypertrophy resulting in mild central canal 
stenosis; the L4-L5 space revealed diffuse disc bulging, and 
facet hypertrophy, resulting in moderate to severe central 
canal stenosis; the L5-S1 disc space revealed disc bulging as 
well as facet hypertrophy with no obvious significant central 
canal stenosis.

VA nerve conduction studies, done in June 1995, showed 
EMG/NCS with bilateral prolonged H-reflex without significant 
side to side variation, which may be clinically suggestive of 
bilateral S1 root impingement.  There was no evidence of 
muscle denervation of S1 innervated muscles.  

Private medical records, dated between December 1995 and 
March 1997, from the Georgia Spinal Rehab Center, show the 
veteran complaining of back and left leg pain.  The 
assessment was degenerative joint disease.

The report of a VA examination, conducted in April 1997, 
shows the veteran stating that he was receiving traction 
treatment by a chiropractor.  He reported pain which radiated 
to the buttocks and shifted from one hip to the other, and 
extending down to the right great toe.  He was noted to not 
have any cramps in the calves when standing.  

Examination showed he walked with a relatively normal gait 
and posture.  There were no spasms in the lumbar 
paravertebral musculature.  There were no postural 
abnormalities.  Forward flexion was to 50 degrees, extension 
to 15 degrees.  Lateral flexion of the thoracic vertebrae was 
25 degrees to the left and 20 degrees to the right.  Rotation 
was 35 degrees bilaterally.  He was able to squat to the full 
range.  He could stand on his heels and toes.  Ankle deep 
tendon reflexes were 3+ bilaterally.  Hip flexion was 120 
degrees.  The circumference of the thighs at the lower third 
level was 18 inches bilaterally.  The calves were 15.5 inches 
bilaterally.  There was no weakness on dorsiflexing and 
plantar flexing the great toes.  There were no sensory 
deficits noted on examination of the lower limbs.  

The examiner concluded that there was some evidence of loss 
of normal flexibility of the back.  The inability to fully 
extend the legs was possibly a result of the muscle spasms 
because the examiner was able to passively elevate both legs 
to about 60 degrees without any display of discomfort.  The 
Kernig's test was negative bilaterally.  Diagnoses included 
low back pain syndrome with MRI evidence of spinal stenosis 
at L3-4 and L4-5 and degenerative disc disease at those 
levels.

The Board notes the veteran's testimony at his personal 
hearing, conducted in May 1997.  He reiterated statements 
regarding his injury on active service.  He stated that pain 
in his back has been a chronic problem since service.  He 
stated that his only relief has been through VAX-D treatments 
at Georgia Spinal Rehab.

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1998).  No schedular evaluation, 
in excess of 40 percent, is available under Diagnostic Code 
5292 for limitation of motion of the lumbar spine, or under 
Diagnostic Code 5295 for lumbosacral strain.

A review of the objective medical evidence does not show 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief.  Medical records show reports of 
recurring attacks with intermittent relief.  Recent VA 
examination showed no muscle spasm, and ankle deep tendon 
reflexes of 3+.  There were no sensory deficits noted on 
examination of the lower limbs, and only moderate limitation 
of motion was noted.  Earlier nerve conduction studies showed 
possible bilateral S1 root impingement, but no evidence of 
muscle denervation of S1 innervated muscles.  An evaluation 
in excess of 40 percent is not in order.

In conclusion, the Board notes that the record does not 
reflect any request by the veteran that this claim be 
referred to the RO for consideration by the appropriate VA 
officials as to whether an "extraschedular" evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998) can be assigned, nor 
does the record reflect the presence of any exceptional or 
unusual disability picture that would compel such referral 
with regard to impairment resulting from this disorder.

Consideration has also been given to the provisions of 38 
C.F.R. 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), as well as to 38 C.F.R. 4.59.  While the 
appellant complains of constant pain in his low back, and 
shooting pains into the hips, buttocks and legs, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 40 percent 
evaluation which is presently assigned. 


ORDER

Entitlement to an increased evaluation, in excess of 40 
percent, for a low back disability is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

